Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 15/780431 application is in response to the communications filed May 31, 2018. 
Claims 1-15 were initially submitted May 31, 2018. 
Claims 1-14 were amended May 31, 2018. 
Claims 1-15 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 14, 
Claim 14 is directed to a computer program element. The broadest reasonable interpretation of a “computer program element” includes forms of non-transitory tangible media and transitory propagating signals per se. See MPEP 2111.01. Since the disclosure of the instant application is silent on what is a "computer program element" it is assumed by the Examiner that the current application is 
As per claim 15, 
Claim 15 is directed to a computer program element. The broadest reasonable interpretation of a “computer readable medium” includes forms of non-transitory tangible media and transitory propagating signals per se. See MPEP 2111.01. Since the disclosure of the instant application is silent on what is a "computer readable medium" it is assumed by the Examiner that the current application is claiming transitory propagating signals. To correct this issue, Examiner suggests that Applicant either amend the specification or the claims in such a way as to exclude signals or limit the current claim to non-transitory or tangible computer readable storage medium.
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of to receive a report template class of an interventional medical procedure, wherein the report template class comprises a plurality of template class elements, and a plurality of 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“output the clinical report” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a processing unit”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“output the clinical report” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the processing unit is further configured to display a graphical input element linked to the template class element, wherein the graphical input element is selected from a plurality of graphical input elements”, “on a graphical user interface” and “wherein the data is received into the template class element via the graphical input element” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the processing unit is further configured to display a graphical input element linked to the template class element, wherein the graphical input element is selected from a plurality of graphical input elements” and “wherein the data is received into the template class element via the graphical input element” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “on a graphical user interface”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the processing unit is further configured to display a graphical input element linked to the template class element, wherein the graphical input element is selected from a plurality of graphical input elements” and “wherein the data is received into the template class element via the graphical input element” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There 
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“to receive patient parameter information”, “to pre-populate the graphical input element with an initial data value taken from the patient parameter information” and “to preview the initial data value of the template class element in the graphical input element” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“from a patient monitoring device”, “to receive a user confirmation command confirming the initial data value as a final data value” and “to store the final data value into the template class element as the structured medical reporting data” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“to receive a user confirmation command confirming the initial data value as a final data value” and “to store the final data value into the template class element as the structured medical reporting data”  which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “from a patient monitoring device”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“to receive a user confirmation command confirming the initial data value as a final data value” which corresponds to receiving or transmitting data over a network. 
 “to store the final data value into the template class element as the structured medical reporting data” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or 
“to receive standardized vocabulary data linked to the template class element, wherein the standardized vocabulary data comprises a plurality of vocabulary elements, and wherein each vocabulary element represents a standard medical term”, “to select a subset of vocabulary elements from the plurality of vocabulary elements based on the template class element”, “to enable a selection of a selected vocabulary element, out of the subset of vocabulary elements” and “to receive the selected vocabulary element into the template class element” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“to display a subset of vocabulary elements on the graphical user interface as the graphical input element” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“to display a subset of vocabulary elements on the graphical user interface as the graphical input element” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“to display a subset of vocabulary elements on the graphical user interface as the graphical input element” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a 
As per claim 5, 
Claim 5 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“to store a sequence of interventional procedure status indications” and “to detect the end of a current stage of the interventional medical procedure by comparing the sequence of interventional procedure status indications to an interventional procedure stage rule” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“to display the graphical input element on the graphical user interface if the end of the current stage of the interventional medical procedure has been detected” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“to display the graphical input element on the graphical user interface if the end of the current stage of the interventional medical procedure has been detected” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“to display the graphical input element on the graphical user interface if the end of the current stage of the interventional medical procedure has been detected” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“to acquire a first plurality of medical images of an interventional procedure” and “to enable a user selection of an interventional medical image of the plurality of medical images” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“from an interventional medical imaging device”, “to display the plurality of medical images using the graphical user interface” and “to store the user-selected selected interventional medical image in a template class element of the structured medical reporting data” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“to display the plurality of medical images using the graphical user interface” and “to store the user-selected selected interventional medical image in a template class element of the structured medical reporting data” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “from an interventional medical imaging device”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“to display the plurality of medical images using the graphical user interface” which corresponds to receiving or transmitting data over a network. 
 “to store the user-selected selected interventional medical image in a template class element of the structured medical reporting data” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a 
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“to receive a second plurality of interventional medical images from an interventional medical imaging device, and to automatically select a representative image from the second plurality of medical images based upon an interventional medical image selection algorithm to provide a selected representative interventional image, wherein a data input into the template class element comprises enabling the input of the selected interventional representative image into the template class element” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a 
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the interventional procedure status indication is a signal received by the processing unit resulting from the group of signals: (i) a stent deployment control signal; (ii) a stent deployment visual detection signal; (iii) a device positioning recognition signal; (iv) a haemodynamic measurement stage signal; (v) an electrophysiological measurement stage signal; (vi) a pressure measurement signal; (vii) a contrast injection signal; (viii) a medical image state signal; (ix) an electrocardiogram signal; (x) a balloon inflation signal; (xi) a C-arm orientation parameter; (xii) a manual procedure status input; and (xiii) a catheter positioning recognition signal.” further defines the limitation of interventional procedure status indication recited in the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
As per claim 9, 
to generate an interventional medical procedure report using the structured medical reporting data by transferring the data stored in the plurality of template class elements into the report template class
to output the interventional medical procedure report. 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“to generate an interventional medical procedure report using the structured medical reporting data by transferring the data stored in the plurality of template class elements into the report template class” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“to output the interventional medical procedure report” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“to output the interventional medical procedure report” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“to output the interventional medical procedure report” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide 
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, Claim 10 is rejected for the same reasons as claim 1.
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, Claim 11 is rejected for the same reasons as claim 2.
As per claim 12, 
“receiving a digital signature from an input device; and outputting the clinical report incorporating the digital signature” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“receiving a digital signature from an input device; and outputting the clinical report incorporating the digital 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“receiving a digital signature from an input device; and outputting the clinical report incorporating the digital signature” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a 
As per claim 13, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of to receive a report template class of an interventional medical procedure, wherein the report template class comprises a plurality of template class elements, and a plurality of template class rules, to receive an interventional procedure status indication from an interventional procedure status monitoring device; wherein the interventional procedure status indication provides information about a current stage of a plurality of stages of the interventional medical procedure, to determine an availability condition of a template class element in the plurality of template class elements by comparing the interventional procedure status indication to one of the plurality of template class rules, to enable a data input into the template class element if the availability condition is satisfied, to receive data into the template class element for which data input has been enabled to form structured interventional medical reporting data, and to generate a clinical report of the interventional medical procedure using structured interventional medical 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a processing unit”, “output the clinical report”, “a storage device”, “wherein the interventional medical equipment arrangement comprises an interventional procedure status monitoring device”, “wherein the processing unit of the apparatus is communicatively coupled to the interventional procedure status monitoring device” and “wherein the processing unit is configured to store structured interventional medical reporting data from the apparatus onto the storage device”, a processing unit wherein the processing unit is configured: to receive a report template class of an interventional medical procedure, wherein the report template class comprises a plurality of template class elements, and a plurality of 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“output the clinical report” and “wherein the processing unit is configured to store structured interventional medical reporting data from the apparatus onto the storage device” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a processing unit”, “a storage device”, “wherein the interventional medical equipment arrangement comprises an interventional procedure status monitoring device” and “wherein the processing unit of the apparatus is communicatively coupled to the interventional procedure status monitoring device”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“output the clinical report” which corresponds to receiving or transmitting data over a network. 
“wherein the processing unit is configured to store structured interventional medical reporting data from the apparatus onto the storage device” which corresponds to storing and retrieving information in memory.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 8, 
The claim recites the limitation “wherein the interventional procedure status indication is a signal received by the processing unit resulting from the group of signals” and then lists limitations i-xiii as what the group of signals may be. It is unclear to the examiner as to whether only one of the device signals listed in i-xiii is required for the interventional procedure status indication or all of the limitations in i-xiii. Accordingly, the claim is indefinite. Further, the claim appears to be an improper Markush group. The Examiner suggests reciting: wherein the one of the group of signals consisting of:….” See MPEP 2117.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qian et al. (2012/0035963; herein referred to as Qian).
As per claim 1, 
Qian discloses a processing unit wherein the processing unit is configured: (Paragraph [0037] of Qian. The teaching describes “the various system 
Qian further discloses to receive a report template class of an interventional medical procedure, wherein the report template class comprises a plurality of template class elements, and a plurality of template class rules, (Paragraphs [0029]-[0033] of Qian. The teaching describes a grouping a report templates for reporting on a variety of interventional medical procedures. Each template in the group is considered a template class and has specific requirements for data involved for the template to be considered. Such requirements need specific elements in the procedure to exist and rules to follow, e.g. “the reasoning engine 20 identifies relevant information in the patient images and medical records, and invokes the information integration component 22, populates the report template with the identified information. The information integration component 22 uses the relevant image finding information and text to access a medical encyclopedia and image library and look up relevant background information, diagnoses, etc., which is inserted into the template as well”)
Qian further discloses to receive an interventional procedure status indication from an interventional procedure status monitoring device; wherein the interventional procedure status indication provides information about a current stage of a plurality of stages of the interventional medical procedure, to Paragraphs [0034] and [0035] of Qian. The teaching describes that information is collected from an imaging apparatus, construed as an interventional procedure status monitoring device. This collection of an image is considered an indication of the interventional procedure status that an image collection step has been completed. The teaching goes on to say that once the imaging step has been completed, image analysis is done to identify the anatomical region that the image was taken to infer any abnormalities in the tissue that was image. This constitutes an availability condition (because the image step was completed and available for analysis), that helps determine the template class that is to be used by the system according to established rules of the system. The teaching further describes that the image and text analysis allow the system to input data once the available image and text has been analyzed.)
Qian further discloses to receive data into the template class element for which data input has been enabled to form structured interventional medical reporting data, generate a clinical report of the interventional medical procedure using structured interventional medical reporting data, and output the clinical report. (Paragraphs [0036] and [0044] of Qian. The teaching describes that “the target information (e.g., gold-standard cases and/or images, encyclopedic background information, etc.,) is inserted into the report template at pre-specified fields or 
As per claim 2, 
Qian discloses the limitations of claim 1,
Qian further discloses wherein the processing unit is further configured to display, on a graphical user interface, a graphical input element linked to the template class element, wherein the graphical input element is selected from a plurality of graphical input elements, and wherein the data is received into the template class element via the graphical input element. (Paragraph [0040] of Qian. The teaching describes “the system displays an image volume of the lateral ventricles of the current patient and generates statistics. The reasoning engine 20 generates suggestions based on a comparison of the patient images to standard images, such as whether the lateral ventricles are enlarged, and provides a confidence indicator for the suggestion. The radiologist may add, for example, a textual description such as “abnormal enlargement of lateral ventricles” as one image finding”)
As per claim 3, 
Qian discloses the limitations of claim 2,
Qian further discloses to receive patient parameter information from a patient monitoring device, to pre-populate the graphical input element with an initial data Paragraphs [0017] and [0018] of Qian. The teaching describes that after “a radiologist generates diagnostic images and is ready to generate the report, the system 10 employs patient identification information to search hospital records and determine the type of study that was ordered and/or reasons therefor, retrieve the appropriate report template, and pre-populate the template with information from the hospital database, such as patient name and identification, nature of the diagnostic study, dates, etc.” and “template prompts the diagnostician to place analysis information in appropriate locations or fields, to make appropriate diagnostic interpretations, make appropriate measurements, and the like”)
Qian further discloses to receive a user confirmation command confirming the initial data value as a final data value, and to store the final data value into the template class element as the structured medical reporting data. (Paragraphs [0036] and [0044] of Qian. The teaching describes that “the target information (e.g., gold-standard cases and/or images, encyclopedic background information, etc.,) is inserted into the report template at pre-specified fields or locations to generate the custom report”. The teaching further goes on to say that “the template may be further enriched by the radiologist bay adding additional information from the encyclopedia (references to gold-standard cases, studies, etc.)” to assist the reader of the report once the report has been generated and given to the user. These steps constitute a confirmation of the pre-loaded data, 
As per claim 6, 
Qian discloses the limitations of claim 2,
Qian further discloses to acquire a first plurality of medical images of an interventional procedure from an interventional medical imaging device, to display the plurality of medical images using the graphical user interface, to enable a user selection of an interventional medical image of the plurality of medical images, and to store the user-selected selected interventional medical image in a template class element of the structured medical reporting data. (Paragraphs [0034] and [0035] of Qian. The teaching describes that information is collected from an imaging apparatus, construed as an interventional procedure status monitoring device. This collection of an image is considered an indication of the interventional procedure status that an image collection step has been completed. The teaching goes on to say that once the imaging step has been completed, image analysis is done to identify the anatomical region that the image was taken to infer any abnormalities in the tissue that was image. This constitutes an availability condition (because the image step was completed and available for analysis), that helps determine the template class that is to be used by the system according to established rules of the system. The teaching further describes that the image and text analysis allow the system to input data once the available image and text has been analyzed.
As per claim 8, 
Qian discloses the limitations of claim 1,
Qian further discloses wherein the interventional procedure status indication is a signal received by the processing unit resulting from the group of signals: (i) a stent deployment control signal; (ii) a stent deployment visual detection signal; (iii) a device positioning recognition signal; (iv) a haemodynamic measurement stage signal; (v) an electrophysiological measurement stage signal; (vi) a pressure measurement signal; (vii) a contrast injection signal; (viii) a medical image state signal; (ix) an electrocardiogram signal; (x) a balloon inflation signal; (xi) a C-arm orientation parameter; (xii) a manual procedure status input; and (xiii) a catheter positioning recognition signal. (Paragraphs [0034] and [0035] of Qian. The teaching describes that information is collected from an imaging apparatus, construed as an interventional procedure status monitoring device. This collection of an image is considered an indication of the interventional procedure status that an image collection step has been completed. The teaching goes on to say that once the imaging step has been completed, image analysis is done to identify the anatomical region that the image was taken to infer any abnormalities in the tissue that was image. This constitutes an availability condition (because the image step was completed and available for analysis), that helps determine the template class that is to be used by the system according to established rules of the system. The teaching further describes that the image and text analysis allow the system to input data once the available image and text has been analyzed.)
As per claim 9, 
Qian discloses the limitations of claim 1,
Qian further discloses to generate an interventional medical procedure report using the structured medical reporting data by transferring the data stored in the plurality of template class elements into the report template class; and to output the interventional medical procedure report. (Paragraphs [0036] and [0044] of Qian. The teaching describes that “the target information (e.g., gold-standard cases and/or images, encyclopedic background information, etc.,) is inserted into the report template at pre-specified fields or locations to generate the custom report”. The teaching further goes on to say that “the template may be further enriched by the radiologist bay adding additional information from the encyclopedia (references to gold-standard cases, studies, etc.)” to assist the reader of the report once the report has been generated and given to the user.)
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, Claim 10 is rejected for the same reasons as claim 1. 
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, Claim 11 is rejected for the same reasons as claim 2.
As per claim 13, 
Claim 13 is substantially similar to claim 1. Accordingly, claim 13 is rejected for the same reasons as claim 1. 
As per claim 14, 
Claim 14 is substantially similar to claim 1. Accordingly, claim 14 is rejected for the same reasons as claim 1.
As per claim 15. 
Claim 15 is substantially similar to claim 1. Accordingly, claim 15 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Bryce (US 2012/0330876).
As per claim 4, 
Qian discloses the limitations of claim 2,
Qian does not explicitly teach all of the limitations of claim 4. 
However, Bryce teaches to receive standardized vocabulary data linked to the template class element, wherein the standardized vocabulary data comprises a plurality of vocabulary elements, and wherein each vocabulary element represents a standard medical term, and to select a subset of vocabulary elements from the plurality of vocabulary elements based on the template class element, to display a subset of vocabulary elements on the graphical user interface as the graphical input element, to enable a selection of a selected vocabulary element, out of the subset of vocabulary elements, and to receive the Paragraphs [0178]-[0181] and Figure of Bryce. The teaching describes that the system receives findings data to be put into a medical report. The system takes this information and places it into a report template for the user. The user is then prompted, based on the text of the findings to select associated vocabulary of medical terms to input this data into the medical report.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Qian, the labeling teaching of Bryce. Paragraph [0008] of Bryce teaches that the disclosed invention “can provide a consistent and time-efficient method for radiologists and other medical image study interpreters to report both normal and abnormal medical findings using frequently repeated phrases”. Based on this teaching, it would have been readily apparent to one of ordinary skill in the art that Bryce improves on other reporting techniques by implementing this teaching. One of ordinary skill in the art would have added to the teaching of Qian, the teaching of Bryce based on this incentive without yielding unexpected results. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Shapiro et al. (US 2005/0075544; herein referred to as Shapiro)
As per claim 5, 
Qian discloses the limitations of claim 2,
Qian does not explicitly disclose all of the limitations of claim 5. 
However Shapiro teaches to store a sequence of interventional procedure status indications, to detect the end of a current stage of the interventional medical 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Qian, the stage tracking teachings of Shapiro. One of ordinary skill in the art would have known that all of the claimed features exist in the prior art though in separate references. The teachings of the references would have operated in the same way when combined as they would apart. Both Qian and Shapiro are directed to the same field of invention, namely, medical report generation. Accordingly, it would have been obvious to combine known elements that exist in the prior art to try to create an improved system. One of ordinary skill in the art would have added to the teaching of Qian, the teaching of Shapiro based on this rationale without yielding unexpected results.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Iwasaki (US 2012/0250961)
As per claim 7, 
Qian discloses the limitations of claim 1,
Qian does not explicitly disclose all of the limitations of claim 7.
However Iwasaki teaches to receive a second plurality of interventional medical images from an interventional medical imaging device, and  to automatically select a representative image from the second plurality of medical images based upon an interventional medical image selection algorithm to provide a selected representative interventional image, wherein a data input into the template class element comprises enabling the input of the selected interventional representative image into the template class element. (Paragraph [0054] of Iwasaki. The teaching describes that a grouping of images are collected and a representative image is automatically selected as a representative image. This representative image is then placed in the medical report to be generated.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Qian, the stage tracking teachings of Iwasaki. One of ordinary skill in the art would have known that all of the claimed features exist in the prior art though in separate references. The teachings of the references would have operated in the same way when combined as they would apart. Both Qian and Iwasaki are directed to the same field of invention, namely, medical report generation. Accordingly, it would have been obvious to combine known elements that exist in the prior art to try to create an improved system. One of ordinary skill in the art would have added to the teaching of Qian, the teaching of Iwasaki based on this rationale without yielding unexpected results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Dobrean et al. (US 2015/0032474; herein referred to as Dobrean)
As per claim 12, 
Qian discloses the limitations of claim 10, 
Qian does not explicitly disclose all of the limitations of claim 12. 
However, Dobrean teaches receiving a digital signature from an input device; outputting the clinical report incorporating the digital signature. (Paragraphs [0065] and [0067] of Dobrean. The teaching describes “the template will include one or more areas to be populated by presentation features. These features, such as report header and reporting medical professional signature, are selected depending on who is generating the medical report or who originally created the medical record” and “report 700 comprises presentation features such as report header 702, patient information 704, reporter signature 706, and salutation 708”.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Qian, the signature teachings of Dobrean. One of ordinary skill in the art would have known that all of the claimed features exist in the prior art though in separate references. The teachings of the references would have operated in the same way when combined as they would apart. Both Qian and Dobrean are directed to the same field of invention, namely, medical report generation. Accordingly, it would have been obvious to combine known elements that exist in the prior art to try to create an improved system. One of ordinary skill in the art would have added to the teaching of Qian, the teaching of Dobrean based on this rationale without yielding unexpected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626